UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49768 ASIA INTERACTIVE MEDIA INC. (Exact name of registrant as specified in its charter) Nevada 43-195-4778 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Level 30, Bank of China Tower 1 Garden Road, Central Hong Kong, China (Address of principal executive offices) 011-852-9836-2643 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common stock, $0.00001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesþNo o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$1,139,918 as of June 30, 2012 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.6,534,492 as of April 1, 2013 List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None TABLE OF CONTENTS PART I 2 Item 1.Business 2 Item 1A.Risk Factors 8 Item 1B.Unresolved Staff Comments 9 Item 2.Properties 9 Item 3.Legal Proceedings 9 Item 4.Mine Safety Disclosures 9 PART II 10 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6.Selected Financial Data 11 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 14 Item 8.Financial Statements and Supplementary Data 15 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A.Controls and Procedures 16 Item 9B.Other Information 17 PART III 18 Item 10.Directors, Executive Officers and Corporate Governance 18 Item 11.Executive Compensation 21 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13.Certain Relationships and Related Transactions, and Director Independence 23 Item 14.Principal Accounting Fees and Services 23 PART IV 25 Item 15.Exhibits, Financial Statement Schedules 25 SIGNATURES 26 1 PART I Item 1.Business Forward-Looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements so as to conform these statements to actual results. As used in this annual report, the terms “we”, “us” and “our” mean Asia Interactive Media Inc., unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. The national currency of China is referred to as “¥” or “RMB”. General Development of Business We are a blank check company organized under the laws of the State of Nevada on February 9, 2000. We currently maintain a mailing address at Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong, China, and our telephone number is 011-852-9836-2643. We do not have any subsidiaries. Our fiscal year end is December 31. We were formed for the purpose of merging with, engaging in a capital stock exchange with, purchasing all or substantially all of the assets of, or engaging in any other similar business combination with one or more operating businesses. As of December 31, 2012, we did not have any specific business combination under consideration and we had notidentified any prospective target business, nor had anyone done so on our behalf. We cannot provide any assurance as to whether any proposed business combination will be feasible at all, or will be feasible on terms acceptable to us, and we have no way of forecasting whether any proposed business combination will be successfully completed on a timely basis. We believe that the earliest we will begin generating revenues will not be until after the completion of a business combination. However, even we successfully complete a business combination, we may not be able to achieve our anticipated business goals, gain any operating benefits or generate any profits. We will be dependent on future financings in order to maintain our operations and carry out our business plan. For the next 12 months (beginning April 2013), we plan to spend approximately $100,000 on identifying a target business and funding our general operations. We do not currently have sufficient financing to fully carry out our business plan and there is no assurance that we will be able to obtain the financing necessary to do so. Accordingly, there is uncertainty about our ability to continue our operations. 2 Narrative Description of Business We have identified the following guidelines that we believe are important in evaluating a prospective target business. We will use these guidelines in evaluating business combination opportunities; however, we may decide to enter into a business combination with a target business that does not meet all of these guidelines. We may not be able to complete a business combination with any target business that meets all or part of these guidelines due to our limited human, capital and other resources. In the alternative, we may seek to consummate a business combination with a company that may be financially unstable or in its early stages of development or growth. Established company with positive cash flow.We intend to acquire an established company with a history of positive cash earnings before interest, taxes, depreciation and amortization. We do not intend to acquire a start-up company, a company with speculative business plans or a company that we believe has significant risk attached to it. Strong competitive position in industry.We intend to analyze the strengths and weaknesses of a target business relative to its competitors. The factors we will consider include product quality, customer loyalty, cost impediments associated with customers switching to competitors, patent protection, brand positioning and capitalization. We will seek to acquire a business that has developed a strong position within its market, is well positioned to capitalize on growth opportunities and operates in an industry with significant barriers to entry. We will seek to acquire a business that demonstrates advantages when compared to its competitors, which may help to protect its market position and profitability. Experienced management team.We will seek to acquire a business that has an experienced management team with a proven track record for delivering growth and profits. We believe that the operating expertise of our management team will complement, not replace, the target business’ management team. Diversified customer and supplier base.We will seek to acquire a business that has a diversified customer and supplier base. We believe that a company with a diversified customer and supplier base is generally better able to endure economic downturns, industry consolidation, changing business preferences and other factors that may negatively impact its customers, suppliers and competitors. Competitive Strengths We believe that we will succeed in consummating a business combination with a target business or businesses as a result of our collective strengths: Successful operating experience.Our sole officer and director has experience in business development, capital raising and the marketing and management of various companies. Since 1991, he has owned and operated a number of business ventures ranging from start-up companies to well-established corporations, including ANO Office Automation, a computer technology company with over 60 employees. We believe that his experience will provide us with a competitive advantage in assessing whether a target business has the necessary resources to compete successfully as a publicly-traded company. Experience in identifying and executing acquisitions.Our management has extensive experience in identifying and evaluating successful business acquisition opportunities, performing in-depth due diligence, negotiating with owners and management, structuring, financing and closing transactions in both the public and private markets. Extensive deal-sourcing network.Our management has an extensive network of business relationships with executives and board members of privately- and publicly-held companies, as well as with private equity funds, venture capital funds and hedge funds. We believe that these contacts will provide us with significant business acquisition opportunities. 3 Competition In identifying, evaluating and selecting a target business, we may encounter intense competition from other entities with business objectives similar to ours. There are manyblank check companies seeking to carry out a business plan similar to ours that have completed initial public offerings in the United States. Furthermore, there are a number of additional blank check companies in the registration process that have not yet completed initial public offerings, and there are likely to be more blank check companies that have completed initial public offerings before we are able to successfully consummate a business combination. We may also be subject to competition from entities other than blank check companies, which may be special acquisition companies or capital pool companies, that have a business objective similar to ours, including venture capital firms, leverage buyout firms and operating businesses looking to expand their operations through the acquisition of a target business. Many of these entities are well-established and have extensive experience identifying and effecting business combinations either directly or through affiliates. Many of these competitors possess greater technical, human and other resources than us and our financial resources may be relatively limited in comparison to many of these competitors. While we believe that numerous potential target businesses may be available for acquisition, our ability to acquire a certain attractive target business will be limited by our available financial resources. This inherent competitive limitation may give others an advantage in pursuing the acquisition of a target business. The fact that stockholder approval may delay the completion of a business combination is an additional limitation that may be viewed unfavorably by certain target businesses. Any of these factors may place us at a competitive disadvantage in successfully negotiating a business combination. Our management believes, however, that our status as a public entity and our access to the United States public equity markets may give us a competitive advantage in acquiring a target business with significant growth potential on favorable terms over privately-held entities with business objectives similar to ours. Additionally, our management has significant business experience and well developed contacts in various business industries in Canada. If we succeed in effecting a business combination, there will likely be further intense competition from competitors of the target business. We cannot assure you that, subsequent to a business combination, we will have the resources or ability to compete effectively. 4 Effecting a Business Combination General We are not presently engaged in, and we do not anticipate engaging in, any commercial business activities for an indefinite period of time after filing this annual report. We intend to use cash derived from private placements, public offerings, loans, or a combination thereof, to effect a business combination. Such a business combination may be with a company which does not need substantial additional capital but which desires to establish a public trading market for its stock. We may also seek to consummate a business combination with a company that may be financially unstable or in its early stages of development or growth. We may also face other risks including time delays, significant expenses, loss of voting control and failure to comply with various federal and state securities laws. Our stockholders may not have an opportunity to evaluate the specific merits or risks of any potential business combination. We Have Not Identified a Target Business To date, we have not selected a specific target on which to concentrate our efforts for a business combination. Our management has not had any preliminary contact or discussions on our behalf with representatives of any prospective target business regarding the possibility of a potential merger, capital stock exchange, asset acquisition or other strategic transaction. In addition, our management has not yet taken any measure, directly or indirectly, to locate a target business. There has been no due diligence, investigation, discussions, negotiations and/or other similar activities undertaken, directly or indirectly, by us, our management or by any third party, with respect to an ongoing proposed business combination. Sources of Target Businesses We anticipate target business candidates will be brought to our attention by various unaffiliated sources, including executives, private equity funds, venture capital funds, investment bankers, attorneys, accountants and other members of the financial community, who may present solicited or unsolicited proposals. We expect such sources to become aware that we are seeking a business combination candidate by a variety of means, such as publicly available information relating to us, public relations and marketing efforts, articles that may be published in industry trade papers discussing our intention to effect a business combination, or direct contact by management of potential target businesses. Our management, as well as our existing stockholders and their affiliates, may also bring to our attention target business candidates. While we do not anticipate engaging the services of professional firms that specialize in business acquisitions on any formal basis, we may engage these firms in the future, in which case we may be required to pay a finder’s fee or other compensation. The terms of any such arrangements will be negotiated with such persons on an arm’s length basis and disclosed to our stockholders in connection with any proposed business combination. In no event, however, will we pay our existing management, our existing stockholders or any entity with which they are affiliated any finder’s fee or other compensation for services rendered to us prior to or in connection with the consummation of a business combination. In addition, neither our existing management nor our existing stockholders will receive any finder’s fee, consulting fees or any similar fees or other compensation from any other person or entity, including any target company, in connection with any business combination other than any compensation or fees to be received for any services provided following such a business combination. 5 Selection of a Target Business and Structuring of a Business Combination Our management will have virtually unrestricted flexibility in identifying and selecting a prospective target business. In evaluating a prospective target business, our management will consider, among other factors, the following: ● growth potential; ● financial condition and results of operations; ● capital requirements; ● the value and extent of intellectual property; ● competitive position; ● stage of development of products, processes or services; ● degree of current or potential market acceptance of products, processes or services; ● proprietary features and degree of protection of products, processes or services; and ● costs associated with effecting the business combination. We intend to create a contact database describing the materials we receive from any potential target candidates, when such materials were evaluated, the parties primarily responsible for such evaluation and the reasons such candidates were either rejected or the issues that, upon initial evaluation, require further investigation. Any evaluation relating to the merits of a particular business combination will be based on the above factors as well as other considerations deemed relevant by our management in effecting a business combination consistent with our business objectives. In evaluating a prospective target business, we will conduct an extensive due diligence review which will encompass, among other things, meeting with incumbent management, inspecting facilities, and reviewing financial and other information that is made available to us. We will attempt to structure any business combination so as to achieve the most favorable tax treatment for us, the target business and both companies’ stockholders. We cannot guarantee, however, that the Internal Revenue Service or appropriate state tax authorities will agree with our tax treatment of the business combination. The time and costs required to select and evaluate a target business and to structure and complete a business combination cannot presently be ascertained with any degree of certainty. Any costs incurred with respect to identifying and evaluating a prospective target business with which a business combination is not ultimately completed will result in a loss to us and reduce the amount of capital available to otherwise complete a business combination. 6 Fair Market Value of Target Business The fair market value of a target business will be determined by our Board of Directors based upon standards generally accepted by the financial community, such as actual and potential sales, earnings, cash flow, book value, and the price for which comparable businesses have recently been sold. Other factors contributing to a determination of the fair market value may include timing, the reputation of the target business and the anticipated costs of completing the transaction. We are not required to obtain an opinion from an unaffiliated third party regarding the fair market value of a target business we select at the time of any transaction. We are also not required to obtain an opinion from an unaffiliated third party indicating that the price we plan to pay is fair to our stockholders from a financial perspective unless the target is affiliated with our officers, directors, special advisors, existing stockholders or their affiliates. However, because our sole officer and director has no experience determining the fair market value of a target business, his judgment may not meet the criteria that independent investment banking firms or other blank check companies usually use. Probable Lack of Business Diversification It is probable that we will have the ability to effect only a single business combination, although this may entail the simultaneous acquisition of several compatible operating businesses or assets. Unlike other entities which may have the resources to complete several business combinations with entities operating in multiple industries or multiple areas of a single industry, we will likely not have sufficient resources to diversify our operations or benefit from the possible spreading of risks or offsetting of losses. By consummating a business combination with a single entity or a limited number of entities, our lack of diversification may leave us dependent upon the performance of a single business or a limited number of businesses, and result in us being dependent upon the development or market acceptance of a single or limited number of products or services. Limited Ability to Evaluate the Management of a Target Business Although we intend to closely scrutinize the management of prospective target businesses when evaluating the potential to effect a business combination, we cannot provide any assurance that our assessment will prove to be correct. In addition, there is no guarantee that new members who join our management team following a business combination will have the necessary skills, qualifications or abilities to manage a public company. Furthermore, we cannot presently state with any certainty the future role, if any, of our sole officer and director in a target business. While it is possible that our sole officer and director will remain associated with us in some capacity following a business combination, it is unlikely that he will devote his full efforts to our affairs after the consummation of a business combination. Moreover, we cannot provide any assurance that our sole officer and director will have substantial experience or knowledge concerning the operations of any particular target business. Opportunity for Stockholder Approval of Business Combination We may not submit a business combination to our stockholders for approval if the nature of the transaction would not ordinarily require stockholder approval under applicable laws. If we are required to submit the transaction to our stockholders for approval, we will furnish our stockholders with proxy solicitation materials, which will include a description of the operations of the target business and certain required financial information regarding the business. Also, we will proceed with the business combination only if a majority of the votes cast by the holders of our common stock at the meeting are in favor of the business combination. To compensate for a potential shortfall in cash, we may be required to structure the business combination, in whole or in part, using the issuance of our common stock as consideration. Accordingly, any increase in the number of shares of our issued and outstanding common stock could hinder our ability to consummate a business combination in an efficient manner or to optimize our capital structure. When we seek stockholder approval for a business combination, we will not offer each stockholder a right to have their shares of common stock redeemed for cash if the stockholder votes against the business combination and the business combination is approved and completed. 7 Intellectual Property We have not filed for any protection of our trademark. As of December 31, 2012 we did not own any intellectual property. Research and Development We have not spent any amounts on research and development activities since our inception. We anticipate that we will not incur any expenses on research and development over the next 12 months. Environmental Laws Since we are a blank check company, we are not at this time impacted by any federal, state or local environmental laws. Employees As of December 31, 2012 we did not have any full-time employees. Our sole officer and director provides services to us in the areas of management, administration and business development as a consultant. He is not obligated to devote any specific number of hours to our affairs and intends to devote only as much time as he deems necessary to seek out a suitable business combination and negotiate a definitive agreement. The amount of time he will devote in any period will vary based on whether a target business has been selected for a business combination as well as the stage to which the business combination has progressed. Accordingly, once a suitable target business has been located, he will spend more time on our affairs by investigating the target business and negotiating and processing the business combination, than he will prior to locating a suitable target business. We presently expect our sole officer and director to devote an average of approximately 10 hours per week to our business. We do not intend to hire any full-time employees prior to the consummation of a business combination. Item 1A.Risk Factors Not applicable. 8 Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties We currently pay approximately $1,000 per month to maintain a mailing address at Level 30, Bank of China Tower, 1 Garden Road, Central Hong Kong, China. Item 3.Legal Proceedings We are not aware of any legal proceedings to which we are a party or of which our property is the subject. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. No such proceedings terminated during the fourth quarter of our fiscal year ended December 31, 2012. Item 4.Mine Safety Disclosures Not applicable. 9 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. We may apply to list our common stock for trading on a stock exchange or to have our common stock quoted on the OTC Bulletin Board following the successful completion of a business combination; however, there is no guarantee that we will submit any such application to a stock exchange or to the OTC Bulletin Board. There is currently no trading market for our common stock and there is no assurance that a regular trading market will ever develop. Even if our common stock is quoted on the OTC Bulletin Board, it should be noted that OTC Bulletin Board securities are not listed and traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. To have our common stock listed or quoted on any of the public trading markets, including the OTC Bulletin Board, we will require a market maker to sponsor our securities. If we are unable to obtain a market maker, we will be unable to develop a trading market for our common stock. We may be unable to locate a market maker that will agree to sponsor our securities. Further, even if we secure a market maker, there is no guarantee that our securities will meet the requirements or be accepted for quotation on the OTC Bulletin Board. Any of these outcomes could prevent us from developing a trading market for our common stock. Holders As of April 1, 2013 there were approximately 74 holders of record of our common stock. Dividends To date, we have not paid dividends on shares of our common stock and we do not expect to declare or pay any dividends in the foreseeable future. The decision regarding the payment of future dividends lies solely with our Board of Directors and depends upon a number of factors deemed relevant by our Board, including our ability to successfully complete a business combination, generate revenues and attain profitability. Securities Authorized for Issuance under Equity Compensation Plans None. Recent Sales of Unregistered Securities We did not engage in any sales of unregistered securities during our fiscal year ended December 31, 2012. 10 Item 6.Selected Financial Data Not applicable. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenue and Other Income From our inception on period February 9, 2000 to December 31, 2012 we did not generate any revenue. We do not anticipate that we will earn any revenue during the current fiscal year or in the foreseeable future, as we do not have any operations and are presently engaged in seeking a business combination with a target business. We anticipate that we will incur substantial losses over the next year, unless we are able to successfully complete a business combination and develop the business of the target company. During the fiscal year ended December 31, 2012 we generated $21,785 in other income, a decrease of $11,129 from the $32,914 in other income we generated during the prior fiscal year. From our inception on February 9, 2000 to December 31, 2012 we generated other income of $120,636, all of which was in the form of interest income. Expenses From our inception on February 9, 2000 to December 31, 2012, we incurred $521,201 in operatingexpenses. During the fiscal year ended December 31, 2012 our total operating expenses increased by $7,533 compared to the prior fiscal year, from $32,027 to $39,560. This increase was largely due to an increase in our professional fees for the period. Since our inception, our operating expenses have consisted entirely of general and administrative expenses, which include professional fees, consulting and management fees, office and sundry expenses, foreign exchange costs and bank charges and fees. Our general and administrative expenses during the fiscal year ended December 31, 2012 consisted of $23,849 in professional fees, $16,004 in consulting and management fees and $82 in bank charges and interest, as offset by $375 in foreign exchange gains. During the prior fiscal year, our general and administrative expenses included $15,936 in professional fees, $14,645 in consulting and management fees, $2,692 in office and sundry expenses and $158 in bank charges and interest, as offset by $1,404 in foreign exchange gains. During the fiscal year ended December 31, 2011, we also wrote off a loan receivable in the amount of $237,843, including accrued interest. Net Loss From our inception on February 9, 2000 to December 31, 2012 we incurred a net loss of $638,408. During the fiscal year ended December 31, 2012 we incurred a net loss of $17,775, a decrease of $218,821 compared to our net loss of $236,956 during the prior fiscal year. However, as described above, the majority of our net loss during the prior fiscal year was attributable to the write off a loan receivable in the amount of $237,843, including accrued interest. Without factoring in that amount our net loss during the prior fiscal year was only $887, so the effective increase in our net loss was primarily the result of the increase in our operating expenses combined with the decrease in our other income, which was in turn associated with the aforementioned write-off. We did not experience any net loss per share during the fiscal year ended December 31, 2012, whereas we experienced a net loss per share of $0.04 during the fiscal year ended December 31, 2011. 11 Liquidity and Capital Resources As of December 31, 2012 we had $19,463 in cash and total assets, $21,443 in total liabilities and a working capital deficit of $1,980. From our inception on February 9, 2000 to December 31, 2012 we raised an aggregate of $648,800 through private placements of our common stock, which has funded our accumulated deficit of $638,408. During the fiscal year ended December 31, 2012 we spent net cash of $13,249 on operating activities, which consisted of our net loss as described above as offset by the receipt of $4,526 from our accounts payable and accrued liabilities. During the prior fiscal year we spent net cash of $14,604 on operating activities, which consisted of our net loss as described above as offset by the receipt of $7,423 from our accounts payable and accrued liabilities as well as a number of non-cash adjustments. We did not engage in any investing activities during the fiscal years ended December 31, 2012 or 2011, nor did we engage in any financing activities during the most recent fiscal year. However, we spent net cash of $50,000 on financing activities during the prior fiscal year, all of which was attributable to the repurchase and subsequent retirement of 100,000 shares of our common stock from certain shareholders at a price of $0.50 per share that we completed during the second quarter of that year. Overall, our cash holdings decreased by $13,249 during the fiscal year ended December 31, 2012, from $32,712 to $19,463. In February 2007, we attempted to negotiate a joint venture agreement with Live-Interactive Technology Ltd., a Chinese company (“Live-Interactive”), to co-develop and co-market an employment search website. We did not reach an agreement with Live-Interactive, and we are no longer pursuing negotiations with the company. On February 16, 2007 we entered into a Bridge Loan Agreement (subsequently amended on November 16, 2007) with Live-Interactive whereby we agreed to loan a maximum of $195,000 (RMB1,500,000) to the company on an interest-free basis for three months from the date of the loan advance, with interest accruing at a rate of 15% per annum thereafter. During the fiscal year ended December 31, 2012, we determined that the loan to Live-Interactive was not collectible as of December 31, 2011, and we therefore wrote off the loan receivable and restated our financial statements accordingly If we are successful in consummating a business combination, we will likely incur expenses for personnel and business expansion. In order for us to attract and retain quality personnel, we anticipate that we will need to offer competitive salaries, issue common stock to consultants and future employees and grant stock options. We estimate that our expenses over the next 12 months (beginning April 2013) will be approximately $100,000 as described below. These estimates may change significantly depending on the nature of our future business activities and whether we continue our operations. Description Estimated Amount General and administrative expenses Professional fees Rent Total 12 As of December 31, 2012 we had $19,463 in cash. Since we will likely require additional capital to fund the acquisition of an operating business, we plan to proceed by way of private placements, loans or possibly a direct offering. However, there is no assurance that we will be able to raise enough capital to meet our future cash requirements. We are reviewing businesses for potential combinations on an ongoing basis. We anticipate that our business will incur significant losses over the next two years. We believe that our success depends on the completion of a potential business combination and our ability to develop any business we may acquire. Off-Balance Sheet Arrangements None. Inflation The effect of inflation on our revenues and operating results has not been significant. Contractual Obligations Not applicable. Known Material Trends and Uncertainties Our continuation as a going concern is dependent upon our ability to generate sufficient cash flow from outside sources to sustain our operations and meet our obligations on a timely basis, and ultimately upon our ability to attain profitability. We cannot provide any assurance that we will have sufficient resources to complete any business combination or that our future operations will be profitable after completing the business combination. These factors raise substantial doubt about our ability to continue as a going concern. Our auditors have issued a going concern opinion. This means that our auditors believe there is substantial doubt that we can continue as an on-going business for the next 12 months. Our audited financial statements do not include any adjustments that might result from the uncertainty about our ability to continue our business. The threat that we will be unable to continue as a going concern will be eliminated only when our revenues have reached a level that is able to sustain our business operations. We plan to review and identify potential businesses for acquisitions or other business combinations. Our management is unable to predict whether or when any business combination will occur or the likelihood of any particular transaction being completed on favorable terms and conditions. We may be unable to obtain the necessary financing to complete any transactions and could financially overextend ourselves. Acquisitions or other business combinations may present financial, managerial and operational challenges, including difficulties in integrating operations and personnel. Any failure to integrate new businesses or manage any new transactions successfully could adversely affect our business and future financial performance. 13 Critical Accounting Policies Our financial statements are impacted by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our audited financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by management. Financial Instruments The fair value of financial instruments, which include cash, accounts payable, accrued liabilities and due to related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. Foreign currency transactions are primarily undertaken in Canadian dollars. The financial risk is the risk to our operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, we do not use derivative instruments to reduce our exposure to foreign currency risk. Foreign Currency Translation Our functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. We have not, as of December 31, 2012, entered into derivative instruments to offset the impact of foreign currency fluctuations. Item 7A.Quantitative and Qualitative Disclosures about Market Risk Not applicable. 14 Item 8.Financial Statements and Supplementary Data Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) (Expressed in U.S. Dollars) December 31, 2012 Report of Independent Registered Public Accounting Firm F–1 Balance Sheets F–2 Statements of Operations F–3 Statement of Changes in Stockholders’ Equity F–4 Statements of Cash Flows F–5 Notes to Financial Statements F–6 15 GEORGE STEWART, CPA SEATTLE, WASHINGTON 98144 (206) 328-8554FAX (206) 328-0383 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Asia Interactive Media Inc. I have audited the accompanying balance sheets of Asia Interactive Media Inc. (An Exploration Stage Company) as of December 31, 2012, and the related statements of operations, stockholders’ equity and cash flows for the year ended December 31, 2012 and for the period from February 9, 2000 (inception), to December 31, 2012.These financial statements are the responsibility of the Company’s management.My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Asia Interactive Media Inc. (An Exploration Stage Company) as of December 31, 2012, and the results of its operations and cash flows for the years ended December 31, 2012 and the period from February 9, 2000 (inception), to December 31, 2012 in conformity with generally accepted accounting principles in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note # 1 to the financial statements, the Company has had no operations and has no established source of revenue.This raises substantial doubt about its ability to continue as a going concern.Management’s plan in regard to these matters is also described in Note # 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ George Stewart George Stewart Seattle, Washington March 27, 2013 F-1 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Balance Sheet (Expressed in U.S. Dollars) December 31, $ December 31, (Restated) $ Assets Current Assets Cash Total Current Assets Loan Receivable (Note 3) – – Total Assets Liabilities and Stockholders’ Equity (Deficit) Current Liabilities Accounts payable and accrued liabilities Total Current Liabilities Loan Payable – – Total Liabilities Contingency (Note 1) Stockholders’ Equity (Deficit) Common Stock: Authorized: 100,000,000 shares, $0.00001 par value; 6,534,492 shares issued and outstanding (Note 4) 66 66 Additional Paid-in Capital (Note 4) Donated Capital Deficit Accumulated during the Development Stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (The Accompanying Notes are an Integral Part of the Financial Statements) F-2 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) Accumulated from February 9, (Date of For the year For the year Inception) ended ended to December 31, December 31, December 31, (Restated) (Restated) $ $ $ Revenue – – – Operating Expenses General and administrative Total Operating Expenses Write-off of Loan Receivable – Other Income Net Income (Loss) Net Income (Loss) Per Share – Basic and Diluted ) ) Weighted Average Shares Outstanding (The Accompanying Notes are an Integral Part of the Financial Statements) F-3 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Statements of Cash Flows (Expressed in U.S. Dollars) Accumulated from February 9, (Date of For the year For the year Inception) ended ended to December 31, December 31, December 31, (Restated) (Restated) $ $ $ Operating Activities Net loss ) ) ) Add (deduct) items not involving cash Write-off of loan receivable – – Accrued interest income on loan receivable – – ) Adjustment to reconcile net loss to net cash used in operating activities Donated expenses – – Change in operating assets and liabilities Loan receivable – – – Accounts payable and accrued liabilities Due to related party – – – Advances from officers – – Net Cash Used in Operating Activities ) ) ) Financing Activities Loan payable – – – Common stock 66 – (1 ) Additional paid-in capital – ) Stock subscriptions – – – Net Cash Provided by Financing Activities – ) Net Increase in Cash ) ) Cash – Beginning of Period – Cash – End of Period Supplemental Disclosures: Interest paid – – Income tax paid – – – (The Accompanying Notes are an Integral Part of the Financial Statements) F-4 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. Dollars) December 31, 2012 1. Nature of Business and Continuance of Operations Asia Interactive Media Inc. (previously Black Gardenia Corp.), herein “the Company”, was incorporated on February 9, 2000 pursuant to the Laws of the State of Nevada, USA.The Company has no business operations and is considered a development stage company, as defined by Accounting Standards Codification (“ASC”) 915.10.05 “Accounting and Reporting by Development Stage Enterprises”.On March 22, 2007 the Company changed its name to “Asia Interactive Media Inc.” The financial statements have been prepared using generally accepted accounting principles in the United States of America applicable for a going concern which assumes that the Company will realize its assets and discharge its liabilities in the ordinary course of business.The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future.At December 31, 2012, the Company had a working capital deficit of $1,980 and has accumulated losses of $638,408 since its inception.The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations.It is management’s plan to seek additional capital through equity and/or debt financings.These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. In the opinion of management, all adjustments considered necessary for a fair presentation, consisting solely of normal recurring adjustments, have been made.Operating results for the 12 months ended December 31, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2013. 2. Summary of Significant Accounting Policies a) Basis of Presentation Thesefinancial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is December 31. b) Use of Estimates Thepreparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c) Basic and Diluted Net Income (Loss) Per Share TheCompany computes net income (loss) per share in accordance with ASC 260.10.05 which requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. d) Comprehensive Loss ASC220.10.05, “Reporting Comprehensive Income”, establishes standards for the reporting and display of comprehensive loss and its components in the financial statements.As at December 31, 2012 and 2011, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. e) Cash and Cash Equivalents TheCompany considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. F-5 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. Dollars) December 31, 2012 2. Summary of Significant Accounting Policies (continued) f) Long-Lived Assets In accordance with ASC 360.10.05, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the carrying value of long-lived assets is reviewed on a regular basis for the existence of facts or circumstances that may suggest impairment.The Company recognizes impairment when the sum of the expected undiscounted future cash flows is less than the carrying amount of the asset. Impairment losses, if any, are measured as the excess of the carrying amount of the asset over its estimated fair value. g) Financial Instruments The fair value of financial instruments, which include cash, accounts payable, accrued liabilities and due to related party, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments.Foreign currency transactions are primarily undertaken in Canadian dollars.The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. h) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not.The Company has adopted ASC 740.10.05, “Accounting for Income Taxes”, as of its inception.Pursuant to ASC 740.10.05, the Company is required to compute tax asset benefits for net operating losses carried forward.Potential benefits of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. i) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar.Monetary assets and liabilities denominated in foreign currencies are translated in accordance with ASC 830.10.05, “Foreign Currency Translation”, using the exchange rate prevailing at the balance sheet date.Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income.Foreign currency transactions are primarily undertaken in Canadian dollars.The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. j) Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board or other standard setting bodies that are adopted by the Company as of the specified effective date.Unless otherwise discussed, the Company believes that the impact of recently issued standards that are not yet effective will not have a material impact on the Company’s financial statements upon adoption. F-6 Asia Interactive Media Inc. (previously Black Gardenia Corp.) (A Development Stage Company) Notes to the Financial Statements (Expressed in U.S. Dollars) December 31, 2012 3. Restatement – Loan Receivable On February 16, 2007, the Company entered into a Bridge Loan Agreement (subsequently amended on November 16, 2007) with Live-Interactive Technology Ltd. (“Live-Interactive”), a company based in China, whereby the Company agreed to loan funds, to a maximum of $195,000 (RMB1,500,000), to Live-Interactive on an interest-free basis for three months from the date of the loan advance.Interest at 15% per annum is charged on all outstanding amounts after the three month interest-free period.As at December 31, 2011, a total of $237,843, including accrued interest, was owing from Live-Interactive. On September 27, 2012, the Company’s management determined that the loan receivable was not collectible and provided a provision for bad debts in the total amount of the loan receivable.The effect of the accounting correction is summarized accordingly. The following table represents the effects of the restated statements as of December 31, 2011: Restated Original December 31, December 31, Loan Receivable - Retained Deficit ) ) (Loss)/Income ) F-7 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934 (the "Exchange Act"), that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission (the “SEC”), and that such information is accumulated and communicated to our management, including our sole officer, as appropriate to allow timely decisions regarding required disclosure. As of the end of the period covered by this report, our management, with the participation of our sole officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures. Based upon this evaluation, and the material weaknesses outlined in our Management Report on Internal Control Over Financial Reporting, our sole officer concluded that our disclosure controls and procedures were not effective to ensure that information we are required to disclose in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, andthatsuch information wasnotaccumulated and communicated to our sole officer to allow timely decisions regarding required disclosures. Management Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining effective internal control over financial reporting.Under the supervision of our sole officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting as of December 31, 2012 using the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. In our assessment of the effectiveness of internal control over financial reporting as of December 31, 2012, we determined that there were control deficiencies that constituted material weaknesses, as described below. 1. Certain entity level controls establishing a “tone at the top” were considered material weaknesses. We have no independent directors and no audit committee. We do not have a policy on fraud.A whistleblower policy is not necessary given our small size. We do not have a code of ethics. 2. Management override of existing controls is possible given that we only have a sole officer and no other personnel. 3. We do not have a system in place to review and monitor internal control over financial reporting. We maintain an insufficient complement of personnel to carry out ongoing monitoring responsibilities and ensure effective internal control over financial reporting. 16 Management is currently evaluating remediation plans for the above control deficiencies and given our status as a blank check company, will implement changes as time and financial resources allow. Accordingly, we concluded that these control deficiencies resulted in a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis by our internal controls. As a result of the material weaknesses described above, management has concluded that we did not maintain effective internal control over financial reporting as of December 31, 2012 based on criteria established in Internal Control—Integrated Framework issued by COSO. Changes in Internal Controls During the fiscal year ended December 31, 2012 there were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. 17 PART III Item 10.Directors, Executive Officers and Corporate Governance Directors and Officers Our bylaws state that our authorized number of directors shall be not less than one and not more than nine and shall be set by resolution of our Board of Directors. Our Board of Directors has fixed the number of directors at one. The following table sets forth the name, age and positions of our sole officer and director as of April 1, 2013. Name Age Positions Ken Ng 46 President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, Director Mr. Ng will serve as our sole director until our next annual stockholder meeting or until his successor is elected and qualified. Officers are appointed by our Board of Directors and hold their positions at the pleasure of our Board of Directors. There are no arrangements, agreements or understandings between non-management security holders and management under which non-management security holders may directly or indirectly participate in or influence the management of our affairs. Ken Ng – President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, Director Ken Ng has been our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer since July 23, 2007.He also acts as our Principal Accounting Officer. Mr. Ng was appointed as our director on September 29, 2008. He manages our international business relations, business development and legal and financial matters. Since 2002, Mr. Ng has been the Vice President of Pacifico Management Consultants Inc., a small company primarily in the business of providing e-commerce and software development services. Since 1991, Mr. Ng has owned and operated a number of business ventures ranging from start-up companies to well-established corporations, including ANO Office Automation, a computer technology company with over 60 employees. Mr. Ng invested in several China-based companies from 1997 to 2004. His wealth of knowledge and experience in dealing with China was instrumental in helping EssentialPay, a North America-based electronic payment services company, establish partnerships in China. Mr. Ng graduated from the British Columbia Institute of Technology in 1989 with a diploma in Electronic Engineering. Mr. Ng is not currently a director of any other public company or any company registered as an investment company. 18 Conflicts Our sole officer and director is not obligated to commit his full time to our business and, accordingly, he may encounter a conflict of interest in allocating his time between our operations and those of other businesses. In the course of his other business activities, he may become aware of investment and business opportunities which may be appropriate for presentation to us as well as other entities to which he owes a fiduciary duty. As a result, he may have conflicts of interest in determining to which entity a particular business opportunity should be presented. He may also in the future become affiliated with entities, including other blank check companies, engaged in business activities similar to those we intend to conduct. In general, officers and directors of a corporation are required to present business opportunities to a corporation if: ● the corporation could financially undertake the opportunity; ● the opportunity is within the corporation’s line of business; and ● it would not be fair to the corporation and its stockholders not to bring the opportunity to the attention of the corporation. As a result of multiple business affiliations, our sole officer and director may have similar legal obligations relating to presenting business opportunities meeting the above-listed criteria to several entities. In addition, conflicts of interest may arise when our Board of Directors evaluates a particular business opportunity with respect to the above-listed criteria. We cannot guarantee that any conflicts will be resolved in our favor. We plan to adopt a code of ethics that obligates our directors, officers and employees to disclose potential conflicts of interest and prohibits those persons from engaging in such transactions without our consent. We also intend to establish policies and procedures for seeking appropriate business combination candidates. As part of our intended processes, we intend to create a contact database describing the materials we receive from any potential target candidates, when such materials were evaluated, the parties primarily responsible for such evaluation and the reasons such candidates were either rejected or the issues that, upon initial evaluation, require further investigation. As the evaluation process progresses, numerous other factors, which are expected to vary with each potential candidate we evaluate, are expected to be relevant to a final determination of whether to move forward with any particular acquisition candidate. Significant Employees Other than as described above, we do not expect any other individuals to make a significant contribution to our business. Family Relationships There are no family relationships among our directors, executive officers or persons nominated or chosen by us to become directors or executive officers. 19 Involvement in Certain Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the past 10 years: ● any bankruptcy or insolvency petition filed by or against, or the appointment by a court of a receiver, fiscal agent, or similar officer for, his business or property, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; ● any conviction in a criminal proceeding or being a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); ● being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; ● being found by a court of competent jurisdiction in a civil action, the SEC or the Commodity Futures Trading Commission to have violated any federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated; ● being the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of any law or regulation prohibiting mail or wire fraud or fraud in connection with any business activity; ● being the subject of, or a party to, any judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated relating to an alleged violation of any federal or state securities or commodities law or regulation or any law or regulation respecting financial institutions or insurance companies; or ● being the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any stock, commodities or derivatives exchange or other self-regulatory organization. Code of Ethics We have not adopted a code of ethics that applies to our officers, directors and employees as we are a blank check company with no operations other than seeking out and successfully consummating a business combination.When we do adopt a code of ethics, we will disclose it in a current report on Form 8-K. Audit Committee We do not have an audit committee because our common stock is not listed or quoted on any of the public trading markets and there is no requirement for us to have such a committee. The functions of the audit committee are currently carried out by our Board of Directors. Our Board of Directors has determined that we do not have an audit committee financial expert on our Board of Directors carrying out the duties of the audit committee. The Board of Directors has determined that the cost of hiring a financial expert to act as a director and to be a member of the audit committee or otherwise perform audit committee functions outweighs the benefits of having a financial expert on our Board of Directors as of December 31, 2012. 20 Nominating Committee We have not implemented any material changes to the procedures by which security holders may recommend nominees to our Board of Directors during the 12 months ended December 31, 2012. Section 16(a) Beneficial Ownership Compliance Reporting Section 16(a) of the Exchange Act requires a company’s directors and officers, and persons who own more than 10% of any class of a company’s equity securities which are registered under Section 12 of the Exchange Act, to file with the SEC reports of ownership on Form 3 and reports of changes in ownership on Forms 4 and 5. Such officers, directors and 10% stockholders are also required to furnish the company with copies of all Section 16(a) reports they file. Based solely on our review of the copies of such forms received by us and on written representations from certain reporting persons, we believe that all Section 16(a) reports applicable to our officers, directors and 10% stockholders with respect to the fiscal year ended December 31, 2012 have not been filed as required. Item 11.Executive Compensation None of our directors or executive officers received any compensation from us during our last two completed fiscal years. Pursuant to Item 402(a)(5) of Regulation S-K we have omitted all tables and columns since no compensation has been awarded to, earned by, or paid to these individuals. Compensation Discussion and Analysis We have not implemented any compensation programs and will not do so until after we have completed a business combination. Management Agreements We have not entered into any management or consulting agreements with our sole officer and director. Option Grants We did not grant any options or stock appreciation rights from our inception on February 9, 2000 to December 31, 2012. Compensation of Directors Our sole director did not receive any compensation for his services as a director during the fiscal year ended December 31, 2012. We have no formal plan for compensating our directors for their services in the future in their capacity as directors, although such directors are expected in the future to receive options to purchase shares of our common stock as awarded by our Board of Directors or a committee thereof. Compensation upon Change of Control As of December 31, 2012 we had no pension plans or compensatory plans or other arrangements which provide compensation on the event of termination of employment or change in control. Pension, Retirement or Similar Benefit Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits to our directors or executive officers. We have no material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted at the discretion of the Board of Directors or a committee thereof. 21 Compensation Committee We do not currently have a compensation committee of the Board of Directors or a committee performing similar functions as we have a sole officer and director. The Board of Directors as a whole participates in the consideration of executive compensation. Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth the ownership, as of April 1, 2013, of our common stock by each of our directors, by all of our executive officers and directors as a group and by each person known to us who is the beneficial owner of more than 5% of any class of our securities.As of April 1, 2013 we had 6,534,492 issued and outstanding shares of our common stock. The number and percentage of shares beneficially owned is determined under rules of the SEC and the information is not necessarily indicative of beneficial ownership for any other purpose.Under such rules, beneficial ownership includes any shares as to which the person has sole or shared voting power or investment power and also any shares which the individual has the right to acquire within 60 days through the exercise of any stock option or other right. The persons named in the table have sole voting and investment power with respect to all shares of common stock shown as beneficially owned by them, subject to community property laws where applicable and the information contained in the footnotes to this table. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Common Stock Ken Ng (1) 339 East 34th Avenue Vancouver, British Columbia Canada V5W 1A2 1,000 (2) All Officers and Directors as a Group Common Stock 0841013 B.C. Ltd. 6439 Granville Street Vancouver, British Columbia Canada V6M 3E5 Common Stock Beckford Finance S.A. (4) 20 Rue Senebier Case Postale 166 121211 Geneva, Switzerland Common Stock Samuel Chan Flat B, 12F Hing Win FTY Building No. 110 Hong Ming Street Kun Tong Kowloon, Hong Kong Common Stock Amy Ng (5) Unit 1502, Beach Tower Long Beach Gardens, 103 Castle Peak Road Ting Kau, New Territories, Hong Kong Common Stock Leo Pak Liang Chan 1205 – 6088 Willingdon Avenue Burnaby, British Columbia V5H 4V2 Common Stock Xiao-Qin Zhang Room 302, Block 1, Building 8 16 Wu Yi Road, Xining, Qinghai China 810000 Ken Ng is our President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director. Includes 1,000 shares of our common stock owned by May Ng, the spouse of Mr. Ng. Less than 1%. To our knowledge, Andre Kaplun has sole voting and dispositive control over the securities owned by Beckford Finance S.A. Amy Ng is the sister of Ken Ng, our sole officer and director. 22 Equity Compensation Plans None. Changes in Control There are no arrangements known to us the operation of which may, at a subsequent date, result in a change in our control. Item 13.Certain Relationships and Related Transactions, and Director Independence We have not entered into any transactions with our officers, directors, persons nominated for these positions, beneficial owners of 5% or more of our common stock, or family members of these persons wherein the amount involved in the transaction or a series of similar transactions exceeded the lesser of $120,000 of 1% of the average of our total assets at year end for the last two completed fiscal years. Our sole director reviews and approves all related party transactions before we enter into them. We have no specific policies or procedures in place at this time given our size and limited operations. Director Independence Our sole officer and director does not qualify as an independent director. Our common stock is not listed or quoted on any of the public trading markets, and as such, we are not subject to any director independence requirements nor have we adopted a definition of independence. Once we engage additional officers and directors, we plan to develop a definition of independence and scrutinize our Board of Directors to determine if each person qualifies as independent according to that definition. Item 14.Principal Accounting Fees and Services Audit and Non-Audit Fees The following table sets forth the fees for professional services rendered by our current auditor, George Stewart, CPA, and our former auditor, Thomas J. Harris, CPA, for the audit of our annual financial statements and the review of our interim financial statements for the fiscal years ended December 31, 2012 and 2011, as well as any fees billed for other services rendered by such auditors during these periods. George Stewart, CPA Year Ended December 31, Year Ended December 31, Audit fees - Audit-related fees - - Tax fees - - All other fees - - Total - - 23 Thomas J. Harris, CPA Year Ended December 31, 2012 Year Ended December 31, Audit fees - Audit-related fees - - Tax fees - - All other fees Total Since our inception, our Board of Directors, performing the duties of the audit committee, has reviewed all audit and non-audit related fees at least annually. The Board of Directors as the audit committee approved 100% of the audit-related services in fiscal 2012. None of the work performed by our current auditor, George Stewart, CPA, to audit our financial statements for the fiscal year ended December 31, 2012 was performed by persons other than Mr. Stewart or his full-time, permanent employees. 24 PART IV Item 15.Exhibits, Financial Statement Schedules Financial Statements and Schedules Our audited financial statements for the fiscal year ended December 31, 2012 are filed as part of this annual report. There are no financial statement schedules. Exhibits Exhibit Number Exhibit Description Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 25 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 1, 2013 Asia Interactive Media Inc. By: /s/ Ken Ng Ken Ng President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer, Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. SIGNATURE TITLE DATE /s/ Ken Ng President, Chief Executive Officer, Chief Financial Officer, April 1, 2013 Ken Ng Secretary, Treasurer, Director 26
